BROCK, Chief Judge.
During his instructions to the jury, the trial judge stated “and the State further contends that the heroin was found in his hand.” Defendant argues that this was a misstatement of a contention upon a material point which included an assumption of evidence unsupported by the record and that it must be held prejudicial notwithstanding the absence of a timely objection.
The principle of law argued by defendant is sound, but we do not agree that it is applicable to this case. From the evidence it can reasonably be inferred that when the officers announced their presence, defendant ran to the bathroom with the bag of heroin in his hand, threw the bag into the commode, and undertook to flush it down the drain. The bag was retrieved only by the alert action of the police officer. From this it was reasonable for the State to contend that defendant was caught with the heroin in his hand.
Although we perceive no prejudicial error, it seems appropriate to point out that this appeal is here only because the trial judge undertook to detail the contentions of the parties. It has been held many times that the trial judge is not required to state to the jury the contentions of the State and the defendant. It is in stating the contentions in criminal cases that error frequently occurs, and a detailed statement of contentions serves to expand the opportunity for error.
No error.
Judges Vaughn and Clark concur.